Citation Nr: 0012146	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-23 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975 and from February 1976 to June 1977.

In a rating decision dated February 1994, the Regional Office 
(RO) denied the veteran's claim for service connection for 
PTSD.  He was notified of this determination and of his right 
to appeal by a letter dated the following month, but a timely 
appeal was not received.  The veteran subsequently sought to 
reopen his claim for service connection for PTSD, but in a 
January 1996 rating action, the RO concluded that the 
evidence was not new and material, and his claim remained 
denied.  However, under Barnett and Fulkerson, the Board is 
not bound by the RO's determination in this regard, and the 
Board must also review whether new and material evidence has 
been submitted to reopen the veteran's claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. 
West, 12 Vet. App. 268, 269-70 (1999) (per curiam) (setting 
aside a Board decision to enable the Board to observe the 
procedure required by law for reopening of final RO 
decisions).

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1.  In February 1994, the RO issued a rating decision which 
denied the veteran's claim for entitlement to service 
connection for PTSD.  The veteran was provided notice of this 
adverse decision and of his appellate rights in March 1994; 
but he did not initiate an appeal of the rating decision.

2.  Evidence added to the record since the February 1994 
rating decision is not cumulative and does bear directly and 
substantially upon the specific matter of whether the veteran 
currently has a diagnosis of PTSD, and; when considered alone 
or together with all of the evidence, both old and new, it 
has a significant effect upon the facts previously 
considered.

3.  The claim for entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible.

5.  The veteran did not engage in combat with the enemy.

6.  An in-service stressor has not been verified.

7.  The currently diagnosed PTSD has not been demonstrated to 
be the result of an in-service stressor.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed February 1994 
rating decision that denied entitlement to service connection 
for PTSD, which is final, is new and material, and the claim 
for this benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

2.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (as in effect prior to and subsequent to March 7, 
1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Because the RP previously denied the veteran's claim for 
service connection for PTSD in a February 1994 rating 
decision, and the veteran did not initiate an appeal by 
filing a notice of disagreement, see 38 U.S.C.A. § 7105(a)-
(b); 38 C.F.R. §§ 20.200, 20.302, the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
veteran's claim for this benefit may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Barnett v. Brown, supra.

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. §  3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Winters and Elkins, both supra; 
see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, 12 Vet. App. at 209.

Moreover, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Evans v. Brown, 9 Vet. App. at 284; see also Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  Accordingly, the focus 
of the Board's inquiry in this regard is upon whether the 
record now reflects competent medical evidence establishing a 
current diagnosis of PTSD.

The Board observes that the newly submitted evidence includes 
medical records and reports, dating from 1995 to 1997, which 
indicate that upon the veteran's hospital discharge in April 
1997, the resulting diagnosis was of PTSD.  This evidence is 
not cumulative and redundant, and it bears directly and 
substantially on the question of whether the veteran has a 
current diagnosis of PTSD, which was lacking at the time of 
the February 1994 rating decision.  Therefore, the Board 
finds that the April 1997 hospital report, referencing a 
diagnosis of PTSD, constitutes new and material evidence for 
purposes of reopening the claim for service connection for 
PTSD.  See 38 C.F.R. § 3.156(a).  Accordingly, the Board 
concurs with the RO's determination to reopen the claim as 
reflected in the November 1999 supplemental statement of the 
case, and will consider this claim on a de novo basis.  Since 
this approach is the same as one used by the RO, the veteran 
will not be prejudiced by the Board decision's in this case.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Well Grounded Claim

Having found that the veteran submitted new and material 
evidence sufficient to reopen his claim for service 
connection, the threshold question that must now be resolved 
is whether the veteran has presented a well grounded claim.  
38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet. App. 498, 506 
(1996).  Here, a review of the record reflects that the 
veteran has a current diagnosis of PTSD, as shown by a 
hospital report dated in April 1997.  The veteran has 
provided lay evidence as to inservice incurrence; and a 
medically based nexus has been suggested between service and 
the current diagnosis of PTSD, as shown by the April 1997 
report.  Since there is evidence sufficient to lend plausible 
support to the claim, the Board is of the opinion that the 
veteran's claim of service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997) and Caluza, supra).  
The Board is also satisfied that no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


III.  Service Connection

Factual background

The service medical records are negative for complaints or 
findings concerning a psychiatric disability, to include 
PTSD.  Psychiatric evaluations on the discharge examination 
in September 1975 and an entrance examination in February 
1976 were normal.  

The veteran was hospitalized by the Department of Veterans 
Affairs (VA) in March 1993.  A 25-year history of cocaine and 
alcohol use was reported.  The veteran related that every 
time he smelled marijuana or aviation fuel, he relived his 
experiences in Vietnam.  It was indicated that he had 
symptoms of PTSD, including problems sleeping, dreams, 
nightmares, re-experiencing the event and hyperexcitability 
to certain noises, as well as agitation.  The Axis I 
diagnoses were polysubstance dependence and probable PTSD.

A VA psychiatric examination was conducted in April 1993.  
When asked about in-service stressors, the veteran related 
that he had worked on the flight deck of a carrier, and that 
the most traumatic incident occurred when a sailor was sucked 
into a jet intake, and body material was spewed all over the 
veteran.  He indicated that he got the material in his mouth, 
and when he realized what it was, he "threw up for two 
hours."  He added that he had to clean off the mess in the 
engine, and that made him sick again.  The veteran also 
described an incident which occurred in the Philippines when 
a companion took an overdose of heroin and died.  The veteran 
reported that he went to sleep and when he woke up the next 
morning, he found his companion's body stiff and cold.  
Following an examination, the diagnoses were anxiety 
disorder, not otherwise specified; alcohol abuse in 
remission; and psychoactive substance abuse, not otherwise 
specified, in remission.  With respect to PTSD, it was stated 
that there was insufficient clinical evidence that the 
veteran met the full criteria to warrant a diagnosis.  The 
examiner commented that the veteran had some depression and 
his history was somewhat lacking in traumatic experiences.  
It was believed that he had some of the symptomatology of 
PTSD, but not the full syndrome.

VA outpatient treatment records show that the veteran was 
seen in August 1994 for worsening depression.  It was noted 
that the veteran had flashbacks to his time on a carrier.  
The assessment was major depression.  In January 1996, the 
veteran was seen for a PTSD evaluation.  He described his 
difficulties as primarily interpersonal in nature, and 
indicated that he hated people.  He had been in jail for 
assault and domestic violence many times.  The veteran also 
reported that he was afraid to sleep in the dark, and related 
this problem to having bugs crawling on him during a rocket 
attack in Vietnam.  The veteran described some in-service 
traumas, including one in which he witnessed a Vietnamese who 
had been badly burned by napalm placed in the bunk beside him 
due to limited room in sick bay.  On instruments designed 
specifically to assess PTSD, and on the interview, the 
veteran's scores suggested he might be experiencing some 
symptoms consistent with a diagnosis of PTSD; however, he did 
not currently meet the criteria for a diagnosis of PTSD.  The 
veteran denied intrusive thoughts, nightmares of traumatic 
events, hypervigilance and emotional numbing.  He did endorse 
items suggesting other possible anxiety reactions including 
phobic responses and perhaps generalized anxiety.  

The veteran was hospitalized by the VA in July 1996 and from 
July to August 1996.    The diagnoses included PTSD.  

On VA psychiatric examination in September 1996, the veteran 
related that he had not received psychiatric treatment prior 
to 1995.  He described the in-service stressors.  He noted 
that he went inside the jet to clean the rotors and told a 
man not to hook the huffer while he was working, since he was 
afraid the switch might be thrown inadvertently and he would 
be injured.  When he came out and saw that the huffer had 
been hooked up by the man, the veteran beat him with a 
wrench.  The veteran also said that the sailor who suffered 
the overdose was named "R.S.P."  Following an examination, 
the Axis I diagnoses were cocaine abuse, in remission; 
alcohol dependence, in remission; simple phobia to bugs; and 
intermittent explosive disorder, not otherwise specified.  
The Axis II diagnosis was personality disorder.  The examiner 
commented that in his opinion, the veteran did not meet the 
full criteria for PTSD.  It was quite likely that he suffered 
from bipolar disorder.

The veteran was hospitalized by the VA from January to April 
1997.  He stated he had recurring nightmares of the incident 
in which a sailor was sucked into the intake of a jet.  
During the hospitalization, the veteran underwent a PTSD 
screening evaluation and this confirmed a diagnosis of PTSD.  
It was indicated that the veteran's symptoms included 
experiencing intrusive thoughts, distressing dreams related 
to combat and avoidance of PTSD.  The Axis I diagnoses were 
PTSD and major depression in partial remission.  The Axis IV 
diagnosis was exposure to war.

He stated he had recurring nightmares of the incident in 
which a sailor was sucked into the intake of a jet.  During 
the hospitalization, the veteran underwent a PTSD screening 
evaluation and this confirmed a diagnosis of PTSD.  It was 
indicated that the veteran's symptoms included experiencing 
intrusive thoughts, distressing dreams related to combat and 
avoidance of PTSD.  The Axis I diagnoses were PTSD and major 
depression in partial remission.  The Axis IV diagnosis was 
exposure to war.

The veteran provided detailed statements concerning his in-
service stressors in October 1996 and April 1997.

The RO referred information concerning the veteran's 
stressors to the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The RO noted that while 
aboard the USS Constellation in June or July of 1973 or 1974, 
the veteran stated that he witnessed a sailor being killed by 
being sucked into the intake of a jet aircraft.  In addition, 
the USASCRUR was asked to provide information concerning an 
incident when a Marine named 'R.S.P." died in the veteran's 
arms because of an overdose of heroin.

In March 1998, the USASCRUR responded that a history of the 
Constellation does not document the aircraft incident 
mentioned by the veteran.  It was also noted that according 
to his military personnel records, the veteran was assigned 
aboard the USS Constellation in December 1973, and to the USS 
Oriskany in May 1973.  The history of the latter ship 
revealed three aircraft related incidents in 1973.  None of 
the incidents matched the one described by the veteran.  The 
USASCRUR report also noted that casualty files listed a 
"R.S.P." as being killed in Vietnam.  

The veteran was afforded a VA psychiatric examination in 
August 1998.  The veteran again described the in-service 
stressors.  He also related another episode in which he was 
removed from the flight deck.  He was somewhat vague about 
what happened, but says he was removed to DaNang where he 
"sat" for a month.  He did not remember why this happened.  
When the examiner confronted him with the documentation that 
the incident in which a man was sucked into an aircraft 
engine on the USS Constellation, the veteran stated that it 
might have been on the USS Oriskany.  He could not provide 
any other specific information about this incident.  

Following a mental status evaluation, the examiner commented 
that the veteran was a rather difficult man to evaluate.  He 
had symptoms consistent with PTSD, although despite a 
thorough review of the information provided in the chart, the 
examiner was unable to document that the specific stressor he 
described.  The examiner added that even if it had occurred 
on the USS Oriskany, the reports described no such incident 
as occurring.  With respect to the death of "R.S.P.," his 
death was documented, but the cause was not mentioned.  
Accordingly, the examiner stated that it was difficult for 
him to make a diagnosis of PTSD because he could not document 
a stressor.  He did not believe that the death of "R.S.P." 
in a voluntary drug usage situation constituted a PTSD 
stressor in the normal sense.  The veteran's depression, 
social isolation, difficult interpersonal relationships, 
frequent brushes with the law and many social difficulties 
could, in his opinion, be ascribed to the combination of a 
cyclothymic disorder, serious and long-standing drug and 
alcohol abuse, as well as mixed personality disorder.

Another VA psychiatric examination was conducted in August 
1998.  The veteran again related his in-service stressors.  
When this examiner informed the veteran of the report from 
the USASCRUR, the veteran dismissed it and said it was "like 
one big day over there" and that he did not know on which 
ship the incident occurred.  Following a mental status 
evaluation, the Axis I diagnoses were cyclothymia, 
polysubstance abuse and dependence and alcohol abuse.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified.  It was noted that in the opinion of both 
examiners, the veteran's stressors were still in question and 
not adequately documented.  In addition, the veteran's 
symptoms and major complaints were certainly consistent with 
personality disorder and cyclothymia and the extensive 
substance abuse, which the veteran had had for years.  There 
were symptoms, which could represent PTSD, but these were 
minimal and in the opinion of both examiners, the veteran's 
stressors and current symptoms did not meet the necessary 
criteria for a diagnosis of PTSD.

The veteran was hospitalized by the VA in November and 
December 1998 and April 1999.  The diagnoses included PTSD.

In a statement dated April 1999, the clinic director and the 
supervising psychiatrist (who conducted one of the 
psychiatric examinations in August 1998) of a VA C&P unit 
indicated that the veteran's claims folder was reviewed.  It 
was stated that the stressor on which the in-patient treating 
clinicians based the diagnosis was the incident in which the 
veteran claimed he witnessed a sailor sucked into a jet 
intake.  It was noted that the November 1998 VA hospital 
summary referred only to the veteran's "nightmares" and 
"intrusive thoughts" without identifying the specific 
combat stressor.  It was further noted that when the VA 
psychiatric examinations were conducted in August 1998, the 
examiners considered the report from the USASCRUR which, as 
noted above, did not confirm the incident the veteran 
described.  The VA physicians also noted that the veteran did 
not identify any other in-service incident, which could meet 
the examiners threshold of a sufficient stressor for the 
diagnosis of PTSD.  

The veteran testified at a hearing at the RO in July 1999.  
He again described the incidents in service, which he argues 
resulted in PTSD.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) (1993) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (as in effect prior to 
March 7, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that there are three requisite elements for eligibility for 
service connection for PTSD.  These were a current, clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
With regard to the first element, the Court stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen, 
10 Vet. App. at 139.

The veteran has not claimed, and the evidence does not 
otherwise establish, that he engaged in combat with the 
enemy.  See 38 U.S.C.A. § 1154(b) (West 1991).  Throughout 
the course of his appeal, and during the hearing conducted at 
the RO in July 1999, the veteran described several stressors.  
As noted above, the RO sought to verify those stressors.  
However, no verification was obtained for one of the 
incidents the veteran described.  It was also noted that 
while the records supported the fact that the person he 
mentioned had died, the cause was not identified.  In this 
regard, the veteran asserted that the person had died in the 
Philippines, while the records disclosed he was a casualty in 
Vietnam.  There is no indication in the record that the 
veteran was involved in direct combat.  

As for the veteran's statements regarding the noncombat-
related stressors, where, as here, the claimed stressors are 
not combat-related, a veteran's lay testimony regarding the 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence that the claimed stressors 
actually occurred.  See Cohen, (citing Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)).  In Moreau v. Brown, 9 Vet.  App. 389, 
396 (1996), the Court noted that the requirements of 
38 C.F.R. § 3.304(f) "indicate that something more than 
medical nexus evidence is required to fulfill the requirement 
for 'credible supporting evidence'."  It must be determined 
whether the claimed stressful event is a sufficient stressor 
to support a PTSD diagnosis, and whether the veteran's 
current PTSD is related to the claimed in-service stressful 
episode.  This is a medical, not a legal, determination.  
Cohen, at 139.

Although the record indicates that a diagnosis of PTSD was 
made following VA hospitalizations in 1996, 1998 and 1999, 
these diagnoses are not supported by evidence that the 
claimed stressors actually occurred, as required by 38 C.F.R. 
§ 3.304(f).  See Moreau, supra.  It is not clear from the 
hospital reports that the claims folder was reviewed.  
Apparently, the diagnosis was made based on the history 
provided by the veteran.  In fact, as explained previously, 
the attempt to verify the stressors ultimately failed to do 
so.

While the sufficiency of a stressor is a medical 
determination, the existence of a stressor is a question of 
fact within the purview of the Board.  See West v. Brown,    
7 Vet. App. 70, 79-80 (1994).  In this case, the veteran has 
presented no evidence, other than lay contentions, of any in-
service stressors experienced during his tour duty in 
Vietnam.  His lay contentions regarding his claimed in 
service stressors are insufficient to establish their 
occurrence in the absence of credible supporting evidence 
which corroborates these contentions.  See Cohen, 10 Vet. 
App. at 142; Moreau, 9 Vet. App. at 295-96; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, evidence 
corroborating the veteran's testimony and lay statements as 
to the occurrence of the claimed in-service stressors cannot 
consist solely of an after-the-fact medical opinion which 
suggests a nexus between the veteran's current diagnosis of 
PTSD and his period of active duty service.  There must be 
not only a link, established by medical evidence, between 
current symptomatology and an in service stressor, but also 
credible supporting evidence that the in-service stressor 
actually occurred.  Id.  Thus, the Board has determined that 
there is no credible supporting evidence that the claimed in-
service, noncombat-related stressors actually occurred.  In 
other words, there is no credible supporting evidence that 
the claimed in-service stressors on which a diagnosis of PTSD 
may be predicated occurred.

The Board emphasizes that the information provided by the 
USASCRUR failed to verify the veteran's claimed stressors.  
In addition, it was specifically concluded following VA 
examinations in September 1996 and August 1998 that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The psychiatric examinations in August 1998 were extremely 
thorough and specifically noted that one event related by the 
veteran, that is, the incident in which he witness a man die 
of a drug overdose, would not constitute a stressor, even if 
it had occurred.  The Board concludes, therefore, that the 
medical opinions which conclude there was no stressor and 
insufficient evidence to warrant a diagnosis of PTSD are of 
greater probative value than the diagnoses of PTSD based on 
the veteran's history.  Accordingly, the weight of the 
evidence is against the claim for service connection for 
PTSD.

As explained above, the evidence of record does not indicate 
that the veteran engaged in combat, and there is no credible 
evidence that his claimed stressors actually occurred, apart 
from his lay statements.  Consequently, the evidence does not 
show the veteran incurred PTSD as a result of his active duty 
service, or any incident therein, and the preponderance of 
the evidence is against entitlement to service connection for 
service connection for PTSD.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; and 
the claim is well-grounded.

Service connection for PTSD is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 


